Case 17-27634        Doc 50     Filed 05/15/19     Entered 05/15/19 12:10:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27634
         Maria E Alvarez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/15/2017.

         2) The plan was confirmed on 11/03/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/11/2018, 02/06/2019.

         5) The case was completed on 03/05/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,552.09.

         10) Amount of unsecured claims discharged without payment: $14,538.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27634      Doc 50    Filed 05/15/19      Entered 05/15/19 12:10:03                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $9,717.50
        Less amount refunded to debtor                           $9.64

 NET RECEIPTS:                                                                                   $9,707.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $548.34
     Other                                                                $652.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,201.10

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC          Unsecured          570.00        458.35           458.35        458.35        0.00
 BECKET & LEE LLP             Unsecured          258.00        301.65           301.65        301.65        0.00
 CAPITAL ONE AUTO FINANCE     Secured              0.00          0.00             0.00           0.00       0.00
 CAVALRY SPV I LLC            Unsecured          415.00        474.96           474.96        474.96        0.00
 MASSEYS                      Unsecured            0.00        291.19           291.19        291.19        0.00
 ONEMAIN FINANCIAL            Secured              0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,487.00       1,567.07         1,567.07      1,567.07        0.00
 QUANTUM3 GROUP               Unsecured          169.00        199.24           199.24        199.24        0.00
 QUANTUM3 GROUP               Unsecured          580.00        491.62           491.62        491.62        0.00
 GREENTRUST LOAN              Unsecured          600.00           NA               NA            0.00       0.00
 BNQTFIN                      Unsecured       2,377.00            NA               NA            0.00       0.00
 RISE                         Unsecured       3,949.00            NA               NA            0.00       0.00
 STANISCCONTR                 Unsecured          433.00           NA               NA            0.00       0.00
 SYNCB/AMAZON                 Unsecured          781.00           NA               NA            0.00       0.00
 SYNCB/LENS CRAFTERS          Unsecured          666.00           NA               NA            0.00       0.00
 SYNCB/WALMART                Unsecured          474.00           NA               NA            0.00       0.00
 CHASE CARD                   Unsecured       2,250.00            NA               NA            0.00       0.00
 CITI                         Unsecured       3,008.00            NA               NA            0.00       0.00
 SN SERVICING CORPORATION     Secured        25,708.88         722.68           722.68        722.68        0.00
 SN SERVICING CORPORATION     Secured              0.00          0.00             0.00           0.00       0.00
 TOYOTA MOTOR CREDIT CORP     Secured              0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27634        Doc 50      Filed 05/15/19     Entered 05/15/19 12:10:03              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $722.68            $722.68              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $722.68            $722.68              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,784.08          $3,784.08              $0.00


 Disbursements:

         Expenses of Administration                             $5,201.10
         Disbursements to Creditors                             $4,506.76

 TOTAL DISBURSEMENTS :                                                                       $9,707.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
